G-ebabd, J.
The plaintiff brought this action to recover on certain promissory notes made by defendant. Defendant gave three notes in part payment for a millinery business sold to defendant by plaintiff and in this action defendant set up • a counterclaim charging that plaintiff had falsely represented the gross income of said business to be not less than $7,000 per year. It was not denied that this representation b'ad been made. The husband of defendant testified that he had examined the books of the business kept by plaintiff prior to the sale to defendant, which had been turned over to defendant, but he was not allowed, after objection by plaintiff, to tell the amount he found to be the gross income derived from the business for the three years prior to the sale to defendant. This is claimed to he error by defendant. The books themselves were not offered in evidence. The husband claimed to be an expert bookkeeper. I do not think this ruling was error. The correct rule is stated in Von Sachs v. Kretz, 72 N. Y. 552, where it is stated that it. was not error for the referee to reject an offer to show by a bookkeeper the results derived from Ms examination of the boobs, on the ground that the books were in evidence and “ spoke for themselves.” “ It would not have been error for the . referee to have allowed a witness with the hooks before him to give a summary of their contents; but this was a question of convenience simply and a matter within his discretion.” In Van Name v. Van Name, 38 App. Div. 451, it is said that: “ It is perfectly well settled at this late day that resort may be had to schedules containing abstracts of voluminous books or documents which have been put in evidence when *441those schedules are verified by the witness who made them.” In that case the court, referring to a schedule made up from check-book stubs, said “ These check-book stubs had not been admitted in evidence, and, so far as the statement was based on such stubs, it was not admissible.” National Bank of Republic v. Nassau Phosphate Co., 56 Hun, 136.
No error was committed by the trial judge in rejecting the testimony of this witness as to a computation made by him from books not in evidence.
The judgment should be affirmed, with costs.
Seabuby and Guy, JJ., concur.
Judgment affirmed, with costs.